PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of						:
Marine, et al.					            	:
Application No. 35/510,708				           	:	DECISION ON PETITION
Filed: June 16, 2020						:
Attorney Docket No. 082821.00016



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
July 20, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration must be submitted within TWO (2) MONTHS from the mail date of this decision.  No further petition fee is required for the request.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee required.

The application became abandoned for failure to timely pay the issue fee on or before 
April 11, 2022, as required by the Notice of Allowance and Fee(s) Due, mailed 
January 10, 2022, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on April 12, 2022. The Office mailed a Notice of Abandonment on May 12, 2022.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  

	(1) the required reply, 
	(2) the petition fee, and
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Commissioner may require additional information.1  

With regards to item (1), The issue fee has not been received.

Petitioner has not submitted the issue fee in the amount of $700.00. In applications allowed prior to January 10, 2022, the issue fee due is the fee listed on the Notice of Allowance and Fee(s) Due. An applicant may change the entity status with filing of the petition to revive, if appropriate, and pay the petition fee in the new entity status amount.

Applicants and their attorneys or agents are urged to use the Fee(s) Transmittal form (PTOL-85B) provided with the Notice of Allowance when submitting their payments. 

Further correspondence with respect to this matter should be addressed as follows:


By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:	Customer Service Window
		Mail Stop Petitions
		Randolph Building
		40l Dulany Street
		Alexandria, VA 22314

By fax:	(571) 273-8300
ATTN: Office of Petitions

By internet:	EFS-Web2

Telephone inquiries related to this decision should be directed to the Paralegal Specialist Debra Wyatt at (571) 272-3621.


/DEBRA WYATT/Paralegal Specialist, OPET                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 See MPEP 711.03(c)(II)(C) and (D).